Citation Nr: 1007480	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Navy 
from September 1989 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that, in part, denied the appellant's claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).

However, the Board notes that the appellant's VA medical 
treatment records include diagnoses of anxiety disorder, 
depression, polysubstance dependence and substance abuse in 
early remission.  In addition, the appellant had been 
discharged from service based on a diagnosis of mixed 
personality disorder.  The United States Court of Appeals for 
Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam), a case in which various psychiatric 
diagnoses had been rendered, pointed out that Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay 
claimant cannot be held to a hypothesized diagnosis - one he 
is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms 
for which the claimant was seeking benefits do not relate to 
entirely separate claims not yet filed.  Rather, those 
diagnoses should have been considered to determine the nature 
of the claimant's current condition relative to the claim he 
did submit.  Thus, this appellant's claim should not be 
strictly limited to PTSD or anxiety or depression, and other 
relevant psychiatric diagnoses should be considered on 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

Review of the military evidence of record reveals that the 
appellant was assigned to the USS SACRAMENTO (AOE-1) from 
approximately July 1990 to September 1991.

The appellant was referred for a psychiatric evaluation in 
service (July 1991) for complaints of symptoms that included 
anxiety, fatigue, depression, anger and problems with 
sleeping, concentrating and remembering,  A March 2007 VA 
Mental Health triage note states that the appellant presented 
with symptoms of anxiety, anger, irritability, intrusive 
thoughts of violence and problems with concentration and 
remembering.

Review of the evidence of record also reveals that the 
appellant has described his stressors as including being 
present during the naval bombardment that initiated the Gulf 
War; standing watch when the USS TRIPOLI hit a mine on 
February 18, 1991; working six hours on and six hours off for 
30 days or more; and being aboard the USS SACRAMENTO when a 
mine detonated about fifty yards from that vessel.

The RO, as reflected in the September 2007 rating decision, 
concluded that the appellant had not provided sufficient 
information to verify his claimed stressors.  The Board 
disagrees.  The appellant has verified service in the Gulf 
War from January 1, 1991 to March 24, 1991, on the USS 
SACRAMENTO (AOE-1).  He has stated that a mine detonated near 
the USS SACRAMENTO during that time period.  Thus, the ship, 
the dates and the place have been sufficiently narrowed to 
seek verification of whether or not there was such a mine 
detonation between January 1, 1991, and March 24, 1991.  
Furthermore, it is apparent that a search of ship records of 
the USS SACRAMENTO during the Gulf War would be a searchable 
period to verify the claimed stressors.  

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, incomplete 
efforts have been undertaken to find the relevant Navy 
records to document each of the appellant's described 
stressors.  On remand, the AMC/RO should undertake searches 
regarding the appellant's Gulf War stressors.  If some 
information regarding a claimed incident is obtained, the RO 
should make sure that all additional available information is 
sought.

The appellant is currently service-connected for bilateral 
tinnitus.  When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  Moreover, there is no indication that the 
RO considered any application of the theory of secondary 
service connection, under 38 C.F.R. § 3.310, to the question 
of whether any of the appellant's current psychiatric 
pathology is etiologically related to service-connected 
disability.  Further development of the medical evidence 
relating to secondary service connection is necessary, and 
adjudication on this basis is therefore indicated.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a psychiatric disorder 
preexisted the appellant's entry into active military service 
in September 1989.  The RO also has not determined whether, 
if any such condition did preexist service, there is clear 
and unmistakable evidence that the pre-existing disorder was 
not aggravated to a permanent degree in service beyond that 
which would be due to the natural progression of the 
condition.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA, private or other 
government psychiatric care providers and 
treatment centers where he has been 
treated for any psychiatric condition 
since service.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  The AMC/RO should also give the 
Veteran another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of the 
stressful events (i.e., month and year); 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

5.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, the AMC/RO should send copies 
of his DD Form 214 and records reflecting 
his ship assignment and a copy of this 
remand to the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
Specifically, the AMC/RO should attempt to 
obtain the ship's log, operational 
reports, lessons learned statements, or 
any other information regarding activities 
of the USS SACRAMENTO (AOE-1) during the 
Gulf War (January 1, 1991 to March 24, 
1991) that would provide information about 
the events related by the appellant.  If 
additional information is requested by 
JSRRC in order to verify a claimed 
stressor, the appellant should be so 
notified.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service, as well as whether any 
portion of the appellant's current 
psychiatric pathology preexisted service 
or is related to a service-connected 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.

The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as 
opposed to that due to other causes, if 
any, such as other psychiatric disorders, 
personality defects, substance abuse, 
and/or non-service-connected physical 
disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  

The psychiatrist should identify all 
mental disorders which have been present, 
and distinguish conditions which are 
acquired from conditions which are of 
developmental or congenital origin, if 
any.  The opinion should reflect review 
of pertinent material in the claims file.  
The psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
Veteran's psychiatric status.  If there 
are different psychiatric disorders, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological 
testing should be discussed.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All necessary special studies or 
tests, including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether any portion of the 
Veteran's current psychiatric 
pathology pre-existed service; and 
if so, whether it is at least as 
likely as not that said pre-existing 
psychiatric pathology was aggravated 
(increased in severity beyond the 
normal progression) by any incident 
of service.  

b.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes.  (It is not 
necessary that the exact causes - 
other than apparent relationship to 
some incident of service - be 
delineated.);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (September 1989 to October 
1991);

d.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in October 1991; 
and 

e.  Whether any portion of the 
appellant's current psychiatric 
pathology is related to any service-
connected disability (bilateral 
tinnitus), including by way of 
aggravation.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The AMC/RO should ensure that direct, 
presumptive, aggravation, and secondary 
theories of service connection are 
considered.

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

